PRESS RELEASE Plantronics Declares Quarterly Dividend of $0.05 per Share FOR INFORMATION, CONTACT: Greg Klaben Vice President of Investor Relations (831) 458-7533 FOR RELEASE 1 PM PDT July 28, 2009 Santa Cruz, CA–July 28, 2009 - Plantronics, Inc. (NYSE: PLT) today announced that its Board of Directors declared a quarterly dividend of $0.05 per share. The dividend is payable on September 10, 2009 to stockholders of record at the close of business on August 20, 2009. “We generated approximately $38 million in cash flow from operations in the first quarter of fiscal 2010. Our Board of Directors is pleased to continue to return a portion of our cash flow to stockholders directly in the form of a dividend,” said Ken Kannappan, President and Chief Executive Officer. About Plantronics In 1969, a Plantronics headset carried the historic first words from the moon: “That’s one small step for man, one giant leap for mankind.” Since then, Plantronics has become the headset of choice for mission-critical applications such as air traffic control, 911 dispatch, and the New York Stock Exchange.
